ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Parsons Corporation                         )         ASBCA No. 60220
                                            )
Under Contract No. DAAA09-99-C-OO 16 et al. )

APPEARANCES FOR THE APPELLANT:                        Kevin J. Slattum, Esq.
                                                      James M. Carter, Esq.
                                                       Pillsbury Winthrop Shaw Pittman LLP
                                                       Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Carol L. Matsunaga, Esq.
                                                       Senior Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 27 March 2018




                                                   ministr ive Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60220, Appeal of Parsons Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals